Title: To James Madison from Horatio Gates Spafford, 25 December 1815
From: Spafford, Horatio Gates
To: Madison, James


                    
                        
                            Respected Friend
                        
                        Albany, 12 Mo. 25, 1815.
                    
                    I have this day forwarded, by Mail, to the late President Jefferson, for his examination, a long Essay on the propriety of establishing a National School of Science & the Mechanic Arts, at the seat of the National Government; & on a Reform of the Patent System, of the United States. It was my intention to offer this first for thy perusal, but reflecting that thy time could probably be more occupied now than at a later period of the Session of Congress, I concluded to send it first to friend Jefferson, & request him to return it to thee, after having perused it with sufficient attention. The plan is the same as that which I had the honor to suggest to thee, last year, & I have employed a good deal of time in digesting it into system. Whenever I can obtain from Congress, or the Patent Office of the United

States, a sufficient guarantee for a special right to an invention that I claim, I will introduce it to use; but never before. It is of great public importance, & will produce a new era in mechanics. I may probably be at Washington, during the present Session, should my health permit—& I am very anxious to learn that a Patent Board is established, on the principles that I recommend; & that that Board may be authorised to graduate the duration of time for Patents, according to its discretion. I can not think that I ought to make my improvements public, without an exclusive right of, at least, 30 years. To create the works, will require a great capital, & the profits will depend on the confirmation of public opinion, which years only & experience can produce. I would revolutionize the whole world of mechanics, & the established methods of application of mechanical power. In 30 years, I would make an immense fortune, but in 14, I would hardly get established. I never shall hazard making it public, for a less term than 30 years, of exclusive right. The invention is all my own, now; why should I sell my right to the public, except on such conditions as to pay me well for my trouble? If I could make it worth one million a year to the people of America, ought I not to share well in the profits of an invention which has cost me a great deal of time & money, during 14 years? I can make it save one million of dollars, per annum, or I will ask nothing for my right. Such are the motives for the great anxiety which I feel, on this subject. As to a check on the Theologians; the people at the South are not aware of the danger that threatens the East, from this source. In Massachusetts, Connecticut, & some other States, a despotism of opinion reigns as tyrannically as in Spain, Portugal, Italy, or any where else under Heaven. The Theologians are getting into their controul, all the Schools, & the Eastern theology threatens to prove the ⟨low Kind?⟩ that shall devour us. Unless these things are soon counteracted, we are in danger. Do the Southern people know that the opposition to government during the late War, & all the train of events that were connected with that opposition, grew out of those blessed Schools of a divine science, & the precious doctrines that they teach? The fact is undoubted.
                    I intend to publish the Essay of which I speak in my Magazine, but wish thee first to examine it, & to favor me with thy remarks upon it. Any alteration which thou mayest suggest, would be attended to, as would any amendment of any Kind. Whenever the Essay comes to thee, I have to request that thou wilt read it as soon as may be practicable & return it to me, by mail. I want to publish it in January.
                    I have a long & very interesting letter from Count Volney, dated Paris, Aug. 21, ’15, which I shall also publish next month. He says, “all Europe is in combustion, & must continue so for many years. Whoever lives five years, will hear of strange events” in France.
                    
                    The ill state of my health, will, I hope, be an apology for the illegibility of this scrawl; & for the general want of revision & copying which will be seen in the Essay. With esteem, thy friend,
                    
                        H. G. Spafford.
                    
                